ORDER
PER CURIAM.
Appellants, Transcon Associates (“employer”) and Missouri Employers Mutual Insurance Company (“insurer”), appeal the Final Award of the Labor and Industrial Relations Commission in favor of respondent, Robert Brown, on his claim for workers’ compensation benefits. We affirm.
We have reviewed the briefs of the parties, the legal file, and the transcript and find the award is supported by substantial and competent evidence and is not against the weight of the evidence based on the record as a whole. As an extended opinion would serve no jurisprudential purpose, we affirm the judgment pursuant to Rule 84.16(b).